DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 5-17-2022 is acknowledged.
	Claims included in the prosecution are 102-120.
	The following are the rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 102-120 are rejected under 35 U.S.C. 103 as being unpatentable over Dabbagh-Bzarbachi (Journal of Agricultural and Food Chemistry, 2014) of record in combination with Hayes (2014/0220110), optionally further in combination with Szoka (US 2014/0220112) or Leigh (US 2008/0131499).	
Dabbagh-Bzarbachi teaches zinc ionophore activity of quercetin. Quercetin is added in the presence of Zinc to unilamellar liposome, the zinc- Quercetin complex is transported within the liposomes. The liposomes of Dabbagh-Bzarbachi are made using DPPC and cholesterol in a molar ratio of 9:1 (see entire publication). Fig. 1 of Dabbagh-Bzarbachi shows the presence of zinc complex within the aqueous compartment of liposomes as cell membrane model. What is lacking in the liposomes of Dabbagh-Bzarbachi is the presence of PEG-DSPE.
	Hayes teaches the loading of sparingly water soluble active agents to preformed liposomes.. The liposomes are made of phospholipids, cholesterol and PEG-DSPE. PEG-DSPE is added to increase the circulation time of the liposomes in blood (0039, 0042-0043, 0046-0047, 0081-0085).The sparingly water soluble agents are loaded using Mn and Cu ion gradients (0066). Hayes teaches a variety of sparingly water soluble agents which could be loaded in the aqueous compartment of liposomes and according to Hayes any sparingly water soluble agent could be loaded. (0051-0055). The active agent is added as solid (0037) and the liposomes can be unilamellar or multilamellar (0038). The drug lipid ratios and loading efficiency of the encapsulation of the sparingly water soluble active agent and lipid ratios and the temperature of loading are disclosed in paragraphs 0076-0078, 0085-0088. Although Hayes. In Example 18 of Hayes teaches the encapsulation of Deferasirox into liposomal preparations using calcium acetate, magnesium acetate and zinc acetate. In this example, Hayes appears to use DMSO. However, in view of Hayes’s teaching of various solvents besides DMSP (0081) it would have been obvious to one of ordinary skill in the art to use solvents other than DMSO with a reasonable expectation of success.  Hayes also does not teach the loading of claimed sparingly soluble active agent, Clioquinol; however, it would have been obvious to one of ordinary skill in the art to prepare liposomes containing claimed active agents including clioquinol since Hayes teaches that any sparingly water soluble active agents could be loaded into the liposomes.
	Szoka discloses that the drugs can be added to preformed liposomes either as dried powder or lyophilized suspension (Abstract, 0009, 0078, 0081).
	Leigh discloses liposomal encapsulation of water-insoluble compounds. The loading of these compounds is performed by mixing the preformed liposomes with the active agent which has a low water solubility in a solution form or solid (Abstract, 0033, 0040, 0046, 0049, Examples and claims).
	One of ordinary skill in the art would be motivated to add a sparingly soluble active agent to the preformed liposomes as solid with a reasonable expectation of success since Szoka and Leigh teach that sparingly soluble active agent to the preformed liposomes.
	The inclusion of PEG-DSPE in the liposomal compositions taught by Dabbagh-Bzarbachi would have been obvious to one of ordinary skill in the art since it increases the circulation time of the liposomes as taught by Hayes. Although Dabbagh-Bzarbachi does not teach instantly claimed sparingly water soluble active agents, it would have been obvious to one of ordinary skill in the art any sparingly water soluble active agent which is able to form ionic complex with zinc with a reasonable expectation of success. since Hayes teaches ionic loading of active agents which are sparingly water soluble. 
2.	Claims 102-120 are rejected under 35 U.S.C. 103 as being unpatentable over Dabbagh-Bzarbachi (Journal of Agricultural and Food Chemistry, 2014) of record in combination with Hayes (2014/0220110), optionally in combination with Szoka (US 2014/0220112) or Leigh (US 2008/0131499) as set forth above, further in view of  Tardi (US 2008/0107722).	
	The teachings of Dabbagh-Bzarbachi, Hayes, Szoka and Leigh have been discussed above.
	What is lacking in Dabbagh-Bzarbachi, Hayes, Szoka and Leigh is the loading of more than one sparingly soluble active agents. 
	Tardi teaches that the liposomes can be loaded with more than one poorly soluble active agents into preformed liposomes using either a pH gradient or metal complexation loading. The transition metal ion taught is copper. The active agents which bind to metals include nitrogen mustards such as cyclophosphamides, quinolones, fluoroquinolones, indomethacin, nitroprusside, doxorubicin and topotecan. The liposomes are made using DSPC, DSPG and cholesterol. Tardi teaches the inclusion of PEG-DSPE for stabilization and to enhance the circulation longevity. Tardi further teaches the loading of two active agents into the liposomes using metal complexation loading (Abstract, 0018, 0026, 0027, 0030, 0036, 0046, 0051and examples). 
	It would have been obvious to one of ordinary skill in the art to load more than one sparingly soluble active agent by complexation method with a reasonable expectation of success since Tardi teaches that more than one sparingly soluble active agents could be loaded by metal complexing method. 
3.	Claims 102-120 are rejected under 35 U.S.C. 103 as being unpatentable over Dabbagh-Bzarbachi (Journal of Agricultural and Food Chemistry, 2014) of record in combination with Hayes (2014/0220110), optionally in combination with Szoka (US 2014/0220112) or Leigh (US 2008/0131499) further in view of  Tardi (US 2008/0107722) as set forth above, further in view of Piccariello (US 2015/0080433).
	The teachings of Dabbagh-Bzarbachi, Hayes, Szoka, Leigh and Tardi have been discussed above.
Piccariello while disclosing metal coordinated compositions teaches that complexes confers to the biologically active moiety an improved performance. According to Piccariello complexes of almost any drug than can form a stable complex. Further according to Piccariello the complexation containing the drug and the ionized metal imparts hydrophilicity and improved solubility.  The metals disclosed are calcium, iron, magnesium and zinc. The delivery devices taught include liposomes (Abstract, 0010, 0086, 0122, 0123, 0134, 0095-0099).
	One of ordinary skill in the art would be motivated further to use the metal complexation process to load the drugs taught by Dabbagh-Bzarbachi since such a complexation would improve the solubility of the drug to be loaded into the aqueous compartment of liposomes taught by Hayes and because of the advantages taught by Piccariello. 

4.	Claims 102-120 are rejected under 35 U.S.C. 103 as being unpatentable over Dabbagh-Bzarbachi (Journal of Agricultural and Food Chemistry, 2014) of record in combination with Hayes (2014/0220110), optionally in combination with Szoka (US 2014/0220112) or Leigh (US 2008/0131499), further in view of  Tardi (US 2008/0107722) as set forth above, further in view of CA 2717958  .	
	The teachings of Dabbagh-Bzarbachi, Hayes, Szoka, Leigh and Tardi have been discussed above. Dabbagh-Bzarbachi teaches quercetin  Although Tardi teaches a combination of sparingly soluble therapeutic agents, he does not teach a  combination is diethyldithiocarbamate and quercetin).
	CA discloses liposomes and micelles with encapsulated metal chelates of dithiocarbamate. The metals taught are copper. Zinc, iron, cobalt or nickel) (Abstract, page 5, lines 23-25, pages 6-10 and claims).
	It would have been obvious to one of ordinary skill in the art to encapsulate quercetin and diethylthiocarbamate together by a metal complexation process since CA and Dabbagh-Bzarbachi teach that diethyl dithiocarbomate and quercetin form metal complexes and Tardi teaches that more than one drug can be loaded into preformed liposomes.
	Applicant’s arguments have been fully considered, but are deemed to be moot in view of the new combination of references. Applicant’s arguments regarding the individual references have been extensively addressed before.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612